                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:17-CR-137-RJC-DCK

 UNITED STATES OF AMERICA,                              )
                                                        )
                 Plaintiff,                             )
                                                        )
     v.                                                 )         ORDER
                                                        )
 ALBERT HANKERSON,                                      )
                                                        )
                 Defendant.                             )
                                                        )

          THIS MATTER IS BEFORE THE COURT on Defendant’s “Unopposed Motion To

Seal Motion For Compassionate Release” (Document No. 129) filed June 4, 2020. In accordance

with the Local Rules, the Court has considered the Motion to Seal, the public’s interest in access

to the affected materials, and alternatives to sealing. The Court determines that no less restrictive

means other than sealing is sufficient inasmuch as Defendant’s Motion for Compassionate Release

contains sensitive and private information that is inappropriate for public access. Having carefully

considered the motion and the record, and for good cause, the undersigned will grant the motion.

          IT IS, THEREFORE, ORDERED that Defendant’s “Unopposed Motion To Seal Motion

For Compassionate Release” (Document No. 129) is GRANTED, and the Motion for

Compassionate Release (Document No. 130) is sealed until further Order of this Court.



                                           Signed: June 5, 2020




      Case 3:17-cr-00137-RJC-DCK Document 132 Filed 06/05/20 Page 1 of 1
